Citation Nr: 1114546	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of adjustment disorder with anxiety, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1973 and from August 1976 to January 1987.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted entitlement to service connection for adjustment disorder with anxiety and assigned a 10 percent rating.  The Veteran timely appealed the assigned rating.

In November 2009, the Veteran and his wife testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  

At various points in the appeal, the Veteran has attributed his unemployment to his psychiatric disability as well as to other factors.  As this raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU), but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), entitlement to a TDIU is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his adjustment disorder with anxiety.  The Veteran indicated during the July 2007 VA examination and November 2009 Board hearing that he had not sought professional psychiatric or psychological treatment from either VA or a private provider.  Hearing transcript, p. 11.  The Veteran's representative indicated, however, that the Veteran had recently been informed that he was eligible to receive VA treatment.  Id. at 11-12.

The May 2010 VA examination report indicated that the Veteran had been treated for his psychiatric disability at the Gainesville, Florida VA Medical Center (VAMC) since January 2010.  Those records have not been associated with the claims file.  As these records are potentially relevant to the evaluation of the Veteran's adjustment disorder with anxiety, VA has a duty to obtain them.  See 38 C.F.R. § 3.159(c)(2) (requiring VA to obtain relevant records from Federal department or agency, including VA medical facilities).  A remand to obtain these records and associate them with the claims file is therefore required.

Accordingly, the claim for a higher rating for adjustment disorder with anxiety  is REMANDED for the following action:

Request the treatment records for the Veteran's psychiatric disability from the Gainesville VAMC and associate these records with the claims file.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



